DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 13 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 and 11 - 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyota et al. (Hereinafter Kiyota) (US 20200291614).

As per claim 1, Kiyota discloses a method for safety control of an engineering machinery equipment, comprising: 
acquiring spatial sensing data of a work area (See at least abstract; A surroundings monitoring apparatus includes a sensor configured to acquire detection information about a position of a predetermined monitoring target located in an area surrounding a work machine, and a processor configured to output an alarm or restrict an operation of the work machine in response to detecting that: the monitoring target is in a sensor range in which the sensor can acquire the detection information; the monitoring target is in a predetermined range equal to or less than a predetermined distance from the work machine; and the monitoring target is in a first range in a height direction of the work machine.); 
performing obstacle detection based on the spatial sensing data to determine a position of an obstacle within the work area (See at least abstract); 
determining a safe working range of a mechanical structural component of the engineering machinery equipment based on the position of the obstacle within the work area (See at least paragraph 56 – 57; In a manner similar to the management terminal 700, the cancellation device 750 can acquire various kinds of information for determining whether to permit cancellation of an alarm or a restriction of the operation (for example, surroundings situation information and the like) from the shovel 500. In a manner similar to the management terminal 700, the cancellation device 750 can receive a predetermined manipulation performed with the manipulation unit implemented with hardware or software. Accordingly, in a manner similar to the management terminal 700, the cancellation device 750 can determine whether to permit cancellation of an alarm and the like, on the basis of the acquired various kinds of information, the predetermined manipulation performed by the worker W who checks the surroundings situation in the area surrounding the shovel 500, and the like, and can transmit a cancellation permission notification to the shovel 500 in accordance with the determination result. In particular, the cancellation device 750 is installed outside the monitoring area of the shovel 500, as described above. For this reason, in a case where the worker W enters the monitoring area, the cancellation device 750 may determine that the safety situation in the monitoring area is confirmed, i.e., cancellation of an alarm and the like may be permitted, on the basis of a predetermined manipulation performed by the worker W who is evacuated out of the monitoring area. It should be noted that the cancellation device 750 may perform only a determination as to whether to permit cancellation of an alarm and the like on the basis of the manipulation performed by the worker W. In other words, the cancellation device 750 may be configured not to perform a determination as to whether to permit cancellation of an alarm and the like on the basis of information acquired from the surroundings situation information and the like. The cancellation device 750 may be equipped with a sensor for detecting a monitoring target or a shovel 500, such as, for example, a millimeter wave radar, a LIDAR (Light Detection And Ranging) device, a stereo camera, and the like. In this case, the cancellation device 750 can transmit a cancellation permission notification to be described later to the shovel 500 upon confirming the safety situation in the area surrounding the shovel 500 on the basis of a relative positional relationship between the shovel 500 and the monitoring target recognizable on the basis of the detection result of the sensor. Specifically, in a case where the cancellation device 750 determines that there is no monitoring target (i.e., a person) in the monitoring area on the basis of the detection result of the sensor, the cancellation device 750 may output a cancellation permission notification toward the shovel 500.); and 
controlling a working range of the mechanical structural component of the engineering machinery equipment based on the safe working range (See at least abstract and paragraph 82; The surroundings monitoring apparatus 100 monitors an entry of a predetermined object (hereinafter simply referred to as “monitoring target”) which is a monitoring target in the predetermined range in the area surrounding the shovel 500, and in a case where the surroundings monitoring apparatus 100 detects the monitoring target, the surroundings monitoring apparatus 100 performs operations such as an output of an alarm, restriction of operation of the shovel, and the like. The monitoring target may include not only persons such as workers working in the area surrounding the shovel 500, a site foreman at the work site, and the like but also obstacles placed in a fixed manner such as materials and the like temporarily placed on the work site, moving obstacles and the like such as vehicles including trucks and the like, and any object other than a person).

As per claim 2, Kiyota teaches elements of: 
wherein the spatial sensing data comprises image data and point cloud data (See at least paragraph 47 and 57; the Examiner notes that processed data of LIDAR is point cloud data therefore, LIDAR teaching of paragraph 47 and 57 teaches point cloud data); 
the performing obstacle detection based on the spatial sensing data to determine a position of an obstacle within the work area (See at least paragraph 82)comprises: 
performing obstacle recognition based on the image data of the work area (See at least paragraph 82 – 83); and 
determining the position of the obstacle identified from the image data based on the point cloud data of the work area (See at least paragraph 106).

As per claim 3, Kiyota teaches elements of: 
 wherein the safe working range comprises a safe inclination angle range (See at least paragraph 348 and 349).

As per claim 4, Kiyota teaches elements of:
wherein the determining a safe working range of a mechanical structural component of the engineering machinery equipment based on the position of the obstacle within the work area comprises: 
determining a safe range of three-dimensional position coordinates of the mechanical structural component based on the position of the obstacle within the work area (See at least paragraph 382 and figure 16B); and 
determining the safe inclination angle range corresponding to the safe range of the three-dimensional position coordinates based on a kinematic model of the engineering machinery equipment (See at least paragraph 336).

As per claim 5, Kiyota teaches elements of:
wherein the method further comprises: 
controlling the engineering machinery equipment to stop working, in response to determining that a relative position of the obstacle within the work area and the mechanical structural component of the engineering machinery equipment does not meet a preset safe working condition (See at least paragraph 82).

As per claim 6, Kiyota teaches elements of:
wherein the spatial sensing data comprises video data; and the method further comprises: 
controlling the engineering machinery equipment to pause working, in response to detecting that a preset stop mark appears within the work area based on the video data (See at least abstract, paragraph 382 and figure 16B).

As per claim 7, Kiyota teaches elements of:
wherein the method further comprises: 
controlling the engineering machinery equipment to resume working, in response to detecting that the preset stop mark within the work area disappears based on the video data (See at least paragraph 209).

	Claims 9 and 11 – 13 recite same or substantially similar claim limitations of claims 1 – 7. Therefore, claims 9 and 11 – 13 are rejected under same rationales of claims 1 – 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Kurosawa (US 20220002978).

As per claim 8, Kiyota teaches elements of: 
remote controller sending signal to work machine in work area (See at least paragraph 48), but does not explicitly teaches element of:
cutting off, in response to receiving a signal for indicating to stop working sent from a remote controller, a circuit control signal provided for a control circuit of the mechanical structural component of the engineering machinery equipment.
Kurosawa teaches element of:
cutting off, in response to receiving a signal for indicating to stop working sent from a remote controller, a circuit control signal provided for a control circuit of the mechanical structural component of the engineering machinery equipment (See at least paragraph 40 and 137 – 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include cutting off, in response to receiving a signal for indicating to stop working sent from a remote controller, a circuit control signal provided for a control circuit of the mechanical structural component of the engineering machinery equipment as taught by Kurosawa in the system of Kiyota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim10 recites same or substantially similar claim limitations of claim 8. Therefore, claim 10 is rejected under same rationales of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seki (US 2020/0407948) teaches shovel and monitoring areas around shovel to detect any objects for safety aspect and stop operation when objects are detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662